December 27, 2007 Direxion Funds 33 Whitehall Street, 10th Floor New York, New York 10004 Ladies and Gentlemen: We have acted as counsel to Direxion Funds, a business trust formed under the laws of the Commonwealth of Massachusetts (the “Trust”), in connection with the filing with the Securities and Exchange Commission (“SEC”) of Post-Effective Amendment No. 78 to the Trust's Registration Statement on Form N-1A (File Nos. 333-28697; 811-8243) (the “Post-Effective Amendment”), registering an indefinite number of shares of beneficial interest of the classes and funds listed on Exhibit A, each a series of the Trust (the “Shares”), under the Securities Act of 1933, as amended (the “1933 Act”). You have requested our opinion as to the matters set forth below in connection with the filing of the Post-Effective Amendment.For purposes of rendering that opinion, we have examined the Post-Effective Amendment, the Declaration of Trust, as amended, and Bylaws of the Trust, and the action of the Trust that provides for the issuance of the Shares, and we have made such other investigation as we have deemed appropriate.We have examined and relied upon certificates of public officials and, as to certain matters of fact that are material to our opinions, we have also relied on a certificate of an officer of the Trust.In rendering our opinion, we also have made the assumptions that are customary in opinion letters of this kind.We have not verified any of those assumptions. Our opinion, as set forth herein, is based on the facts in existence and the laws in effect on the date hereof and is limited to the federal laws of the United States of America and the laws of the Commonwealth of Massachusetts that, in our experience, generally are applicable to the issuance of shares by entities such as the Trust.We express no opinion with respect to any other laws. Based upon and subject to the foregoing, we are of the opinion that:(1) the Shares to be issued pursuant to the Post-Effective Amendment have been duly authorized for issuance by the Trust; and (2) when issued and paid for upon the terms provided in the Post-Effective Amendment, the Shares to be issued pursuant to the Post-Effective Amendment will be validly issued, fully paid, and nonassessable.In this regard, however, we note that the Trust is a Massachusetts business trust and, under certain circumstances, shareholders of a Massachusetts business trust could be held personally liable for the obligations of the Trust. Direxion Funds December , 2007 Page 2 This opinion is rendered solely in connection with the filing of the Post-Effective Amendment and supersedes any previous opinions of this firm in connection with the issuance of Shares.We hereby consent to the filing of this opinion with the SEC in connection with the Post-Effective Amendment.In giving our consent we do not thereby admit that we are in the category of persons whose consent is required under Section 7 of the 1933 Act or the rules and regulations of the SEC thereunder. Very truly yours, /s/ Kirkpatrick & Lockhart Preston Gates Ellis LLP Kirkpatrick & Lockhart Preston Gates Ellis LLP A-2 EXHIBIT A Investor and Service Class Shares: Biotech Bull 2X Fund Biotech Bear 2X Fund BRIC Bull 2X Fund BRIC Bear 2X Fund Brazil Bull 2X Fund Brazil Bear 2X Fund China Bull 2X Fund China Bear 2X Fund Commodity Bull 2X Fund (formerly Commodity Bull Fund) Commodity Bear 2X Fund Developed Markets Bull 2X Fund (formerly Developed Markets Plus Fund) Developed Markets Bear 2X Fund (formerly Developed Markets Short Fund) Dollar Bull 2.5X Fund Dollar Bear 2.5X Fund EM Debt Bull Fund EM Debt Bear Fund Emerging Markets Bull 2X Fund (formerly Emerging Markets Plus Fund) Emerging Markets Bear 2X Fund (formerly Emerging Markets Short Fund) Equity Income Bull 2.5X Fund Equity Income Bear 2.5X Fund Financial Bull 2X Fund Financial Bear 2X Fund Healthcare Bull 2X Fund Healthcare Bear 2X Fund India Bull 2X Fund India Bear 2X Fund Japan Bull 2X Fund Japan Bear 2X Fund Latin America Bull 2X Fund Latin America Bear 2X Fund Mid Cap Bull 2.5X Fund Mid Cap Bear 2.5X Fund NASDAQ-100® Bull 2.5X Fund NASDAQ-100® Bear 2.5X Fund Oil & Gas Bull 2X Fund Oil & Gas Bear 2X Fund Precious Metals Bull 2X Fund Precious Metals Bear 2X Fund Real Estate Bull 2X Fund Real Estate Bear 2X Fund (formerly Short Real Estate Fund) Russia Bull 2X Fund Russia Bear 2X Fund A-1 S&P 500® Bull 2.5X Fund S&P 500® Bear 2.5X Fund Small Cap Bull 2.5X Fund (formerly Small Cap Plus Fund) Small Cap Bear 2.5X Fund (formerly Small Cap/Short Fund) 10 Year Note Bull 2.5X Fund 10 Year Note Bear 2.5X Fund Total Market Bull 2.5X Fund Total Market Bear 2.5X Fund U.S. Government Money Market Fund Investor Class Shares: Dow 30SM Bull 1.25X Fund (formerly Dow 30SM Plus Fund) Dynamic HY Bond Fund HY Bear Fund NASDAQ-100® Bull 1.25X Fund (formerly OTC Plus Fund) S&P 500® Bear 1X Fund (formerly U.S./Short Fund) Service Class Shares: Evolution Managed Bond Fund Evolution All-Cap Equity Fund A-2
